United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ocean Park, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1464
Issued: February 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2010 appellant filed a timely appeal from a March 16, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On December 3, 2009 appellant, then a 39-year-old sales and service associate, filed an
occupational disease claim alleging that he sustained carpal tunnel syndrome as a result of
sorting mail between two and four hours a day for 12 years. He first became aware of his
condition in May 2008. Appellant did not stop work.
In a December 4, 2009 accident report, appellant’s supervisor noted that appellant visited
his physician on May 10, 2008, underwent electrical impulse testing for his wrist pain, was

diagnosed with mild carpel tunnel syndrome and received a wrist brace. Appellant did not miss
work due to this condition in the ensuing months. The supervisor pointed out that a different
physician later attributed the carpel tunnel syndrome to repetitive mail sorting for the past
12 years and recommended surgery. In addition, appellant mentioned that he constructed a twostory, triple bay garage as well as framed and roofed his 3,000-square-foot house.
On December 16, 2009 the Office informed appellant that the evidence submitted was
insufficient to establish his claim and advised him about additional evidence needed to establish
his claim.
A December 31, 2009 statement from appellant’s supervisor detailed that sorting was
“eliminated” as mail arrived at the workplace already sequenced and casing involved repetitive
motion for up to two hours a day. He added that sorting was more commonplace during the first
10 years of appellant’s employment.
In a January 6, 2010 statement, appellant described his job duties, including moving and
unloading mail from containers, cages, bags, trays and tubs weighing up to 70 pounds and
sorting between 21 and 40 feet of letters, magazines, catalogs, parcels and accountable mail for
at least four hours a day. He denied any previous hand injuries. Appellant stated that he began
building a house five years earlier and only completed a roof and shell. He was unable to devote
more than two hours a week on the project due to his employment schedule and his hand pain,
which hindered his ability to use tools such as a hammer. Appellant’s supervisor concurred with
this account in a December 26, 2009 statement, but noted that appellant failed to discuss that he
built a garage about six or seven years earlier.
In a December 2, 2009 note from Dr. Jon Kretzler, a Board-certified orthopedic surgeon,
appellant complained of pain and numbness radiating from his right hand to his shoulder for
several years. He listed a history of post-traumatic stress disorder, anxiety disorder,
hyperlipidemia, spondylosis of the cervical spine and lumbar radiculopathy. Dr. Kretzler
commented that appellant worked at the employing establishment “with heavy repetitive use of
the hand and wrist.” He referred to May 2008 nerve conduction studies showing evidence of a
median nerve compression of the right wrist. Dr. Kretzler examined appellant’s right hand and
observed mild tenderness over the first dorsal compartment, a mildly positive Phalen’s sign and a
positive Tinel’s sign. He diagnosed right carpal tunnel syndrome and recommended
decompression surgery. In a January 14, 2010 note, Dr. Kretzler stated that appellant’s pain
markedly improved following a January 5, 2010 surgical release.
A December 16, 2009 report from Dr. Richard D. Baertlein, Board-certified in
occupational medicine, noted that appellant presented with carpal tunnel syndrome of the right
hand supported by May 2008 nerve conduction studies and exhibited “classic” symptoms for
over two years without significant weakness. Dr. Baertlein advised that appellant described
hand-intensive work activities that were “temporally associated” with symptom flares. On
examination, he observed a mildly positive Tinel’s sign and assessed right carpal tunnel
syndrome. Dr. Baertlein noted time loss from surgery for the period January 5 to 21, 2010. In
January 21 and February 4, 2010 reports, he stated that appellant’s January 5, 2010 surgery
resolved his numbness and tingling. Dr. Baertlein returned appellant to modified duty status on
January 22, 2010.

2

In a January 23, 2010 report, Dr. Baertlein reiterated that appellant had confirmed
symptoms of right carpal tunnel syndrome for nearly two years and described “a temporal
association betweens symptom aggravation and intensive hand activity at work.” He pointed out
that appellant did not demonstrate any of the other normally-associated risk factors based upon
endogenous body size, sex, age, underlying inflammatory or arthritic conditions or
endocrinopathies. Dr. Baertlein stated, “It would be my inclination to support [appellant’s] claim
of an occupational association between his work activities and his condition.”
Appellant also provided occupational therapy records for the period January 25 to
February 24, 2010.
By decision dated March 16, 2010, the Office denied appellant’s claim on the grounds
that the medical evidence did not sufficiently establish that employment activities caused or
aggravated his condition.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disabilities and/or specific conditions for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6

1

Appellant requested an oral hearing on March 18, 2010, which was scheduled for June 22, 2010. However, he
appealed to the Board on May 5, 2010. The Board and the Office may not have simultaneous jurisdiction over the
same issue. See 20 C.F.R. § 501.2(c)(3).
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

6

See R.R., 60 ECAB ___ n.12 (Docket No. 08-2010, issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238,
241 (2005).

3

Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The record supports that appellant moved, unloaded and sorted mail at least four hours a
day. The medical evidence supports that he was diagnosed with right carpal tunnel syndrome.
However, appellant has not submitted sufficient medical evidence to establish that his condition
was caused or aggravated by the accepted employment factors.
Dr. Baertlein opined that appellant’s right carpal tunnel syndrome was temporally
associated with hand-intensive activities at the workplace. A temporal relationship alone is
insufficient to establish a causal relationship.8 A physician must do more than note a temporal
relationship. The physician must base his opinion on a complete factual and medical background
with an accurate history of employment injury and explain how appellant’s condition is
pathophysiologically related to employment factors.9 Dr. Baertlein stated that appellant did not
exhibit any of the other risk factors associated with carpal tunnel syndrome based on endogenous
body size, sex, age, underlying inflammatory or arthritic conditions or endocrinopathies; but he
did not provide adequate medical reasoning to explain how moving, unloading and sorting mail
for four hours a day would cause or aggravate appellant’s diagnosed condition.10 The need for
medical rationale is important as the evidence suggests that appellant was also involved in
repetitive off-duty construction tasks.
Dr. Kretzler’s December 2, 2009 note mentioned only that appellant’s employment
entailed heavy repetitive use of his hand and wrist. He did not clearly explain the causal
relationship between appellant’s mail sorting activity and his right carpal tunnel syndrome.
Dr. Kretzler did not discuss the reasons why particular employment duties would cause or
aggravate the diagnosed right carpal tunnel syndrome.

7

I.J., 59 ECAB 408, 415 (2008); Woodhams, supra note 4 at 352.

8

See also D.I., 59 ECAB 158 (2007) (fact that a condition manifests itself during a period of employment does
not raise an inference of causal relationship). Louis T. Blair, 54 ECAB 348 (2003); Thomas D. Petrylak, 39 ECAB
276 (1987).
9

See Joan R. Donovan, 54 ECAB 615, 621 (2003).

10

See John W. Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment
incident described by the claimant caused or contributed to diagnosed medical condition).

4

Appellant also provided occupational therapy records for the period January 25 to
February 24, 2010. These records do not constitute competent medical evidence as an
occupational therapist is not considered a physician within the meaning of the Act.11
Appellant argues on appeal that he suffered extreme hand, arm and armpit pain for years
and that his physicians, advised that his carpal tunnel syndrome was employment related. The
carpal tunnel syndrome diagnosis is not in dispute; but as addressed above, the physicians of
record did not sufficiently explain how repetitive moving, unloading and sorting of mail caused
or contributed to appellant’s condition.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

5 U.S.C. § 8101(2); Jerre R. Rinehart, 45 ECAB 518 (1994). See also Charley V.B. Harley, 2 ECAB 208, 211
(1949) (medical opinion, in general, can only be given by a qualified physician).

5

